DETAILED ACTION
1.	This is a first action on the merits of application 16782734.
2.	Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-8, 10, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koetsier US 10053200.
4.	As per claim 1, 14 and 18, Koetsier discloses a kayak [fig. 1] for controlling the propulsion and steering of a boat by a boat operator having left and right feet, the system comprising: at least one propulsion and steering motor assembly [32a/34a] connected to the boat [figs. 2-3], the motor assembly having a propeller [46/48] and a propulsion motor. He does not explicitly discloses a left foot-actuated steering control in communication with the left foot of the boat operator and having a left pivot, the left foot-actuated steering control pivoting in a first and second pivot direction to provide a left-foot control signal to control the angle of the propeller; and a right foot-actuated steering control in communication with the right foot of the boat operator and having a right pivot, the right foot-actuated steering control pivoting in the first and second pivot direction to provide a right-foot control signal to control the angle of the propeller in connection with the left-foot control signal, wherein corresponding left and right foot signal control combinations enable the boat operator to control the boat by pivoting the left foot in a first pivot direction by a left pivot percentage and pivoting the right foot in a second pivot direction by a right pivot percentage. Koetsier discloses in fig 10a/b control levers 156/158 that perform the functions 
5.	As per claim 2-3, 19-20, Koetsier discloses the aforementioned limitations of claim 1, he does not explicitly disclose that the left pivot percentage is 100% forward, the right pivot percentage is 100% forward, and the boat is propelled straight-ahead at full throttle and the left pivot percentage is 100% backwards, the right pivot percentage is 100% backwards, and the boat is propelled rearwards at full throttle. He does disclose movement of the levers/joystick that will essentially mimic the limitations above in figs 9a/b and col. 10 II 10-65. Which are normal results expected in the movement of levers or pedals at full throttle. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said control means to move the kayak.
6.	As per claim 4-5, Koetsier discloses the aforementioned limitations of claim 1, he does not explicitly disclose a combination of the left and right pivot percentages causes the boat to turn in a turning direction, he does disclose wherein the first and second pivot directions are forward and aft respectively [fig. 9b]. Examiner notes that the left and right pivot percentages causes the boat to turn in a turning direction is an expected and known result in normal operation of a boat. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to turn a boat in the above said manner.

8.	As per claim 10, Koetsier discloses wherein the steering control is a boat-mounted foot pedal. Col. 12 II 38-42.
9.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koetsier US 10053200, and further in view of Langham US 20190337598.
10.	As per claim 9, Koetsier discloses the aforementioned limitations of claim 1, he does not disclose the pivot is positioned substantially at the mid-point of the foot of the boat operator. Langham discloses a kayak with twin propellers that is actuated via foot pedals shown in fig. 3 that has the pivot is positioned substantially at the mid-point of the foot. Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to use said configuration for comfort of the user’s feet on the pedals. 
11.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koetsier US 10053200, and further in view of Bernloehr US 9676462.
12.	As per claim 13, Koetsier discloses the aforementioned limitations of claim 1, he does not disclose wherein the steering control includes a motion sensor. Bernloehr discloses a motion sensor [see claims 7-8] wherein it senses the movement of pedals and the power steering to control a trolling motor. Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to use said sensor to vary movement of the propulsion propellers.
Allowable Subject Matter
s 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617